DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (United States Patent Application Publication 20160370575 A1).

With respect to claims 11, Lin discloses  light path adjustment mechanism (fig.10C), comprising: a support (1120); a carrier (1110 in fig.10C) disposed in the 

With respect to claim 12, Lin discloses light path adjustment mechanism as claimed in claim 11, wherein the raised structure is formed from magnetic substance (see the structure which is comprised by M4 and 1710).  

With respect to claim 13, Lin discloses the light path adjustment mechanism as claimed in claim 11, wherein the raised structure comprises at least one of a bump, a flange, a corner, a step and a wall (see 1720 in fig.10C).  

With respect to claim 14, Lin discloses the light path adjustment mechanism as claimed in claim 11, wherein the raised structure accommodates a permanent magnet (see M4 in fig.10C), an electromagnet, or an air core coil.

With respect to claim  15, Lin discloses the light path adjustment mechanism as claimed in claim 11, further comprising: at least one first actuator (comprised at least be M4) for actuating the optical plate member to enable the optical plate member to tilt 

With respect to claim 16, Lin discloses the light path adjustment mechanism as claimed in claim 15, wherein the at least one first actuator includes two first actuators respectively disposed overlapping a first side and a second side opposite the first side of the carrier (M4 in fig.10C, under 1710 and 1720), the at least one second actuator includes two second actuators respectively disposed overlapping a third side and a fourth side opposite the third side of the carrier (see M1 and M2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (United States Patent Application Publication 20160370575 A1).


However, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light path adjustment mechanism of Lin so that the raised structure is integrally formed as one piece with the carrier, since it would predictable enhance the structural integrity of the device and since it has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter

Claims 1-10 are allowed as the prior of record does not explicitly disclose or  render obvious a first pair of elastic members and a second pair of elastic members; an outer frame, an inner side of the outer frame being connected with the first pair of elastic 

Claims 17, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JERRY L BROOKS/           Examiner, Art Unit 2882